
	
		IB
		Union Calendar No. 125
		112th CONGRESS
		1st Session
		H. R. 1539
		[Report No.
		  112–196]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 14, 2011
			Mr. Stivers (for
			 himself, Mr. Renacci, and
			 Mr. Clarke of Michigan) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		
			August 12, 2011
			Additional sponsor: Mr.
			 Garrett
		
		
			August 12, 2011
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To repeal section 939G of the Dodd-Frank
		  Wall Street Reform and Consumer Protection Act and to restore Securities and
		  Exchange Commission Rule 436(g) repealed by such
		  section.
	
	
		1.Short titleThis Act may be cited as the
			 Asset-Backed Market Stabilization Act
			 of 2011.
		2.Restoration of
			 rule relating to a certain exemption for rating agenciesEffective as of the date of enactment of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203),
			 section 939G of such Act is repealed, and the regulation repealed by such
			 section is restored or revived as if such section had not been enacted.
		
	
		August 12, 2011
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
